KEVIN G. CLARKSON
ATTORNEY GENERAL

Rebecca H. Cain (Alaska Bar No. 9811056)
Chief Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-6600
Facsimile: (907) 276-3697
Email: rebecca.cain@alaska.gov

Attorney for Defendants

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of           )
herself and others similarly situated,      )
                                            )
               Plaintiffs,                  )
                                            )
v.                                          )   Case No. 3:19-cv-00298-HRH
                                            )
MICHAEL DUNLEAVY, in his official           )
capacity of Governor of the State of        )
Alaska, KEVIN CLARKSON, in his              )
official capacity as Attorney General of    )
the State of Alaska, BRUCE                  )
TANGEMAN, in his official capacity as       )
Commissioner of the State of Alaska,        )
Department of Revenue, ANNE WESKE, )
in her official capacity as Director of the )
Permanent Fund Division, State of Alaska, )
Department of Revenue,                      )
                                            )
               Defendants.                  )

            [PROPOSED] ORDER GRANTING STATE’S MOTION TO FILE
                       DOCUMENTS UNDER SEAL

      For the reasons stated in the Defendants’ Motion for Leave to File Documents

Under Seal, the Defendant’s request is GRANTED. Exhibit A, B, and C filed with the




       Case 3:19-cv-00298-HRH Document 18-1 Filed 01/28/20 Page 1 of 2
Defendant’s Opposition to Motion for Leave for Leave to Amend Complaint will be

accepted for filing under seal.

       DATED: _____________________________, 2020.



                                              H. Russell Holland
                                              United States District Court Judge

       DATED: January 28, 2020.

                                       KEVIN G. CLARKSON
                                       ATTORNEY GENERAL


                                       By:    /s/Rebecca H. Cain
                                              Rebecca H. Cain
                                              Chief Assistant Attorney General
                                              Alaska Bar No. 9811056
                                              Department of Law
                                              1031 West Fourth Avenue, Suite 200
                                              Anchorage, AK 99501
                                              Phone: (907) 269-6600
                                              Facsimile: (907) 276-3697
                                              Email: rebecca.cain@alaska.gov
                                              Attorney for Defendants
Certificate of Service

I certify that on January 28, 2020 the foregoing [Proposed] Order Granting State’s
Motion To File Documents Under Seal was served electronically on:

Caitlin Shortell                              Heather L. Gardner
Shortell, Gardner & Ahearn LLC                Shortell, Gardner & Ahearn LLC
911 W. 8th Ave., Suite 204                    645 G Street, Suite 100-75
Anchorage, AK 99501                           Anchorage, AK 99501


cs.sgalaw@gmail.com and hgardnerlaw@gmail.com

/s/Rebecca H. Cain
Sabina Perez-Figueroa, Law Office Assistant

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
[Proposed] ORDER
        Case                                                  Page22ofof22
             3:19-cv-00298-HRH Document 18-1 Filed 01/28/20 Page
